Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3777 Page 1 of 9




                             EXHIBIT 23
Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3778 Page 2 of 9




                                                               Exhibit 23 Page 217
Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3779 Page 3 of 9




                                                               Exhibit 23 Page 218
Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3780 Page 4 of 9




                                                               Exhibit 23 Page 219
Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3781 Page 5 of 9




                                                               Exhibit 23 Page 220
Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3782 Page 6 of 9




                                                               Exhibit 23 Page 221
Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3783 Page 7 of 9




                                                               Exhibit 23 Page 222
Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3784 Page 8 of 9




                                                               Exhibit 23 Page 223
Case 3:17-cv-01112-JLS-NLS Document 110-10 Filed 06/27/19 PageID.3785 Page 9 of 9




                                                                              Exhibit 23 Page 224
